 In the Mn tter ofMONTGOMERYHARDWOOD FLOORING COl1PAN Y,INC.andINTERNATIONALWOODWORKERSor,AMERICA,CIOCaseNo. 1.5-C-1120-DecidedJanuary 15, 1947Messrs.Thomas S.AdairandC. Paul Barker,for the Board.Rushton,,Stakely and Johnston,byMessrs.Charles StakelyandW. C. Johnston,of Montgomery,Ala., for the respondent.M2% George J. Hadjino ff,of counsel to the Board.DECISIONANDORDEROn August 7, 1946, Trial Examiner R. N. Denham issued his Inter-mediate Report in the above-entitled proceeding,finding that therespondenthad engagedin andwas engagingin certain unfair laborpracticesand recommendingthat it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter;the respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptionsand brief,and the entire record in the case, andhereby adopts the findings, conclusions and recommendations of theTrial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Montgomery HardwoodFlooring Company, Inc., Montgomery, Alabama, and its officers,agents, successors, and assigns shall :'Although we agree with the Trial Examiner's finding that the respondent failed to giveemployment to Bodie and Stovallon March 11,1946,for a non-discriminatory reason, itmay be noted that, in view of the fact that these men were found to have been discrimina-torily denied employment earlier in January 1946,the respondent was at all times there-after under a continuingduty-to remedy that unfair labor practice by giving employmentto them without regard to the existence of the policy which was the basis of the refusal togive them employment on March 11, 1946.72N L.R B,No 20.113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in InternationalWoodworkers ofAmerica, CIO, or any other labor organization of its employees, byrefusing to hire any qualified person, or discriminating in any mannerin regard to the hire of any qualified person, because of his membershipin or activity on behalf of any labor organization;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self -organization,to formlabor organizations, to join or assist International Woodworkers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : 2(a)Offer to Will Bodie, Jimmie Stovall, and Henry Walkerimmediate employment at. its plant at Montgomery, Alabama, con-sistent with their respective experiences and skills, with all rights ofseniority and other privileges that would have accrued had they beenoffered and had they accepted employment from the respondent onJanuary 4, 1946;(b)Make whole Will Bodie, David Byrd, Jr., Jimmie Stovall,Henry Walker and Willie C. Floyd for any loss of pay they may havesuffered by reason of the respondent's discrimination against them,by payment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages from the date of thediscrimination, January 4, 1946, to the date of the offer of employmentor actual employment, less his net earnings during that period, withthe following exceptions: (a) back pay for Willie C. Floyd shall notbe computed beyond January 25, 1946, oli which day he began a neces-saryabsence from all work due to deaths in his family and his ownsubsequent illness, from which he did not recover sufficiently to engagein any employment until the date of his employment by the respon-dent on April 24, 1946; (b) back pay for David Byrd, Jr., shall becomputed up to the date when he obtained his present employment,which-is more attractive to him financially than employment with therespondent; (c) back pay for Henry Walker shall not be computedfor the period between January 10, 1946, and the date in the last week'in January on which he took employment with the A. A. C. FertilizerCompany in Montgomery, for the reason that during this period he2 The Board expressly reserves the right to modify the back pay and reinstatement pro-visions if made necessary by a change of circumstances in the future, and to make suchsupplements thereto as may hereafter become necessary in order to define or clarify theirapplicationto a specific set of circumstances not now appearing. MONTGOMERY HARDWOOD FLOORING COMPANY, INC.115made no effort to obtain employment and devoted himself to hispersonal affairs at home; 8(c)Post at its plant in Montgomery, Alabama, and in its yard atthe plant, copies of the notice attached to the Intermediate Reportmarked "Appendix A." 4 Copies of said notice, to be furnished bythe Regional Director for the Fifteenth Region, shall, after being dulysigned by the respondent's representative, be posted by it immediatelyupon receipt thereof and maintained for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said noti+res are not altered, defaced, orcovered by any other material;(d)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTThomas S. Adair,Esq,and CPaul Barker, Esq.,ofNew Orleans,La., for theBoard.CharlesStakely,Esq.,and W.C.Johnston,Esq.,ofRushton,Stakely, andJohnston,of Montgomery,Ala., for Respondent.STATEMENT OF THE CASEOn a second amended charge filed June 10, 1946, by International Wood-workers of America, CIO, herein referred to as the Union, the National LaborRelations Board, herein called the Board, on June 18, 1946, by theRegionalDirector for the Fifteenth Region (New Orleans, Louisiana),issued its com-plaint and thereafter, on June 24, 1946, its amended complaintagainst Mont-gomery Hardwood Flooring Company, Inc, of Montgomery, Alabama, herein3Withoutciting the decision,the Trial Examiner undertook to recommend(IR p. 128,par 2)that the doctrine ofMatterof Ohio Public Service Company,52 N. L. It. B. 725, 729,with respect to deductions from back pay for periods of idleness,should be applicable incomputing back pay hereinWe see no reason at this time to depart from the doctrine ofthat case.Accordingly,at the compliance stage,the respondent may not only show thatan employee discriminatorily denied employment on January 4, 1946, thereafter willfullyincurred a loss of earning by unjustifiably refusing to accept,or unjustifiably giving up,desirable new employment,but may also show absence of reasonable efforts to obtain suchemploymentRegistrationwith a UnitedStatesEmployment Service Office shall beregarded as conclusive evidence that a reasonable search for employment has been made,and where such registration is shoen,the respondent will be restricted to showing that theemployee,without just cause, rejected an offer of,or gave up,desirable new employment.If the respondent establishes a failure to registerwith the UnitedStates EmploymentService, it may then proceed to prove that no other reasonable effort to obtain desirablenew employment has been made. 'All the evidence,including circumstances which wouldexplain the failure to make such effort, shall be considered in determining whether therehas been such a reasonable effort.(See alsoMatter of Laister-Kauffmann Aircraft Cor-poration,63 N. L R. B 1367.)4Said notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"Recommendations of a Trial Examiner"and substituting inlieu thereof the words"A Decision and Order"In the eventthatthis Order is enforcedby decree of a Circuit Court of Appeals,there shall be inserted,before the words"A Deci-sion and Order,"the words:"A Decree of the United States Circuit Court of AppealsEnforcing 116DECISIONSOF NATIONALLABOR RELATIONS BOARDcalled Respondent,allegingin the amended complaint that Respondent had en-gaged in and is engaging in unfair labor practices within the meaning of SectionS (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat 449, herein called the Act.Copies of the complaint and the amended com-plaint together with the copies of the second amended charge and a notice of hear-ing on the amended complaint were duly served upon the Union and Respondent.Concerning unfair labor practices, the amended complaint alleges that Re-spondent, on or about January 4, 1946, refused employment to five named persons,to wit:Will Bodie, David Byrd, Jr, Willie C. Floyd, Jimmie Stovall and HenryWalker, and each of them, solely by reason of their adherence to and activitieson behalf of the Union, and at all times since that date has continued to refuseand fail to employ two of such persons, namely David Byrd, Jr, and HenryWalker; that this refusal to employ was applied to Willie C Floyd at all timesbetween January 4, 1946 and April 24, 1946, and that on or about March 11, 1946,Respondent terminated the employment of Will Bodie and Jimmie Stovall be-cause of their adherence to and activities on behalf of the Union and at all timessince that date has refused to reinstate either of them to his former or sub-stantially equivalent employment.'The complaint further alleges that Re-spondent by its officers, agents, and representatives, particularly J. A Beasley,JD Cullilei, and J. R. Stowers. committed, authorized, instigated. andacquiesced in statements and convers.itions discouraging activities on the partof its employees for purposes of collective bargaining and other mutual aid andprotection, and discouraging membership and activities among its employees inthe Union, beginning on or around January 4, 1946, and continuing to the (lateof the issuance of the complaint, and that by the conduct above described, Re-spondent has engaged and is engaging in unfair labor practices within themeaning of Section 8 (1) and (3) of the Act.The answer of Respondent duly filed heieni admits the allegations of theamended complaint pertaining to its corporate structure and the nature andextent of itsbusiness,but deniesall the allegations of the amended complaintpertaining to the commission of any unfair labor practice.Pursuant to due notice, a hearing on the amended complaint was held inMontgomery, Alabama, on July 1, 2, and 3, 1946,and in Biloxi,Mississippi, oilJuly 5, 1946, before the undersigned, R N Denham, a Trial Examiner dulydesignated by the Chief Trial ExaminerThe Board and Respondent wererepresented by counsel and were afforded full opportunity to be heard, to examineand cross-examine witnesses and to present evidence pertinent to theissues 2At the close of presentation of all evidence the parties waived argument beforethe TrialExaminerand also the privilege of filing briefs with the Trial Examiner.IThe complaint does not indicate when, subsequent to January 4, 1940, these two menwere employed by RespondentThe proof, however, shows that they were hired on March11, 1940, and teiminated on the same dayThe testimony of J. A. Beasley, was taken at his home in Biloxi, Mississippi, where heis confined by it critical and incapacitating illnessBeasley's precarious condition led to astipulation joined in by all counsel that direct examination and cross-examination of himas a witness produced by Respondent would be waived , that the Trial Examiner be requestedto call on Beasley in company with the official reporter but with no other persons presentrepresenting any of the pai ties, and there, in the absence of counsel, after swearing thewitness, conduct whatever examination be deemed appropriate, and that the record of suchexamination so conducted would be accepted by all parties as the testimony of Beasley inthis matter.Pursuant to the foregoing request, the examination of Beasley was conductedby the Trial Examiner in Biloxi, Mississippi, on July 5, 1946, and recorded by the officialreporter in the absence of any of the partiesThe testimony so taken was thereafter readby the reporter to counsel for all parties and a stipulation entered on the record acceptingthe testimony of the witness as previously agreed upon 1VIONTGOMERY HARDWOOD FLOORING COMPANY, INC.117Upon the basis of the foregoing and on the entire record, atter having heardand observed the witnesses and considered all the evidence offered and received,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is, and since January 3, 1946, has been an Alabama corpora-tion having its principal office and place of business in the city of Montgomery,Alabama, where it is engaged in the manufacture of hardwood flooring.Duringthe period from January 4, 1946 to May 31, 1046, Respondent purchased lumbervalued in excess of $114,000, of which approximately 15 percent was transportedin interstate conunerce to Respondent's mill in Montgomery, Alabama.Duringthe same period, Respondent processed at its plant in Montgomery, hardwoodflooring valued at more than $155,000, of which approximately 90 percent wassold, transported and distributed in interstate commerce to points outside theState of Alabama.Respondent concedes that it is engaged in comiueice withinthe meaning of the Act.IITHE ORGANIZATION INVOLVEDInternational Woodworkers of America, CIO, is a labor organization admittingto membership the employees of Respondent at its plant in Montgomery, Alabama.IIITHE ALLEGED UNFAIR LABOR PRACTICESHistorical BackgroundFor a number of years, a partnership in which one E B Stowers was theactive and principal partner, doing business under the name of Montgomery OakFlooring Company, and hereinafter referred to as Oak Flooring, owned andoperated a mill for the manufacture of hardwood flooring in Montgomery, Ala-bama, and latterly has also owned and op.,rated a mill at Evergreen, Alabama.In 1043 the manufacture of hardwood flooring at the Montgomery plant wassuspended when the United States Government took over the property for use asa storage yard for lumberUp to that time J A Beasley had been the generalsuperintendent at the Montgomery plantWhen operations were terminated andthe activities consisted only of yard operations, receiving, stacking and shippinglumber, Beasley devoted only a part of his time to the Montgomery plant and agreater part of it to the operations at EvergreenJR Stowers, who had pre-viously been an inspector at the Montgomery plant, was placed in charge of allthe yard operations while it was under government control and in that capacitywas in general charge of all emplo> ees at that plant.In the middle of 1945, with approximately 60 persons on the yard pay roll, theUnion began the organization of the employeesShortly thereafter, in July1945, in an election held among the production and maintenance employees, theUnion was successful by a vote of 60 to 3 This vote corresponds with the divisionof races among the eligible employees, there being 60 colored and 3 white.Afterthe election, Oak Flooring entered into bargaining negotiations with the Unionwhich resulted in a collective bargaining contract dated October 8, 1945.Thiswas, in general, a typical labor union contract, the pertinent parts of which are:(1), a provision that all the officers of the Union were to enjoy "top seniority"and (2), a provision that in the event of a sale of the property to a third personall the provisions of the contract would be automatically terminated. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDWith the termination of hostilities in the Pacific, the Governmentended itsshipments of lumber to the yard for storage and entered upon a program ofremoving such lumber as was on hand. By the end of the year, all governmentlumber had been removed. This called for a progressive reduction of force until,by the latter part of December 1945, the only employeesremaining,other thanclerical and supervisory, consisted of 12 laborers, 5 of whom were the officersof the Union.'Several weeks prior to the first of 1946, negotiations for the sale of the plantto those who now own or control the Respondent corporation had progressed tothe point where, pending a formal transfer, Oak Flooring, at the request of theprospective purchasers, recalled Beasley to active supervision at the plant anddevoted its entire efforts to cleaning up the place, removing installations thathad been required in the government operation, overhauling machinery andequipment, none of which had been used for over 3 years, installing new equip-ment and removing the two old boilers and installing two new onesAll thiswork was done by the 12 remaining employees under the supervision and directionof Beasley and Stowers.The expense was reimbursed to Oak Flooring byRespondent.The actual formal transfer took place as at the close of business on January3, 1946.By that time, the reconditioning work had not been completed. The oldboilers had been taken out of place.The new boilers had been received andone had been put in place ready to be bricked in while the other had been removedfrom the railroad car and was ready for placing. The new machinery installa-tion had not been completed, nor had the other general work been finished.Themill was not made ready for and did not get into production until about 6 weeksafter the transfer to Respondent on January 4, 1946.The record indicates that so long as Oak Flooring operated the yard and upto and including January 3, 1946, the relations between Oak Flooring and theUnion were normal and without friction.There is no evidence of any sugges-tion of unfair labor practices having existed prior to January 4, 1946.On January 3, 1946, Respondent, Montgomery Hardwood Lumber Company,Inc.,was organized as an Alabama corporation, its incorporators being J. W.Wells, I Borman and H. S Shepherd.Wells and Shepherd are old-time lum-ber men in that vicinity and are interested in or operate other mills. Shepherdbecame the president of Respondent. There is no connection of any character be-tween Wells, Berman and Shepherd or any other person actively interested inRespondent, and Montgomery Oak Flooring Company which was a partnershiplargely made up from the Stowers family. January 3, 1946, was the last dayof operation of the plant under the management of Oak Flooring.On the follow-ing morning, January 4, 1946, Respondent took control.Respondent had arranged with Beasley, although he was then ill but stillable to attend to business, to remain on under the management of Respondentand take charge of the completion of the installation of the newequipment,continuingin his capacity of general superintendent and to have charge of theproduction operations in the mill. - A. J. Smithart, the machine maintenanceman for Oak Flooring, was also retained to act as mill foreman. Stowers wasnot reemployed by the new company but remained at the yard for a period ofabout 2 weeks to superintend getting together some of the property of the oldcompany which was to be moved to the Evergreen plant, to help Beasley when hecould, and to generally assist in effecting the transfer.During this 2 weeks'period, 'Stowers was actually on the pay roll of Respondent for 4 days whileperforming some special work for the Respondent Some effort was made to8The Local Union involved was limited to employees of Oak Flooring. MONTGOMERY HARDWOOD FLOORING COMPANY, INC.119show that Stowers was employed by Respondent during the early days of Janu-ary as a supervisory employee.The proof reflectshowever,that whatever em-ployment he had from Respondent was incidental and that his presence on theyard was primarily in the interest of the old partnership in whose employ hecontinued and in whose employ he now is.At the close of business on January 3, 1946, all 12 of the laborers in the yardwere paid off and advised by Beasley that the mill had changed hands and thatbeginning the next morning the new company would be operating the place.Beasley told these men that there would be some work to be done and that hedid not then know exactly how many he could use, but that they were going tohave some discussions that evening to decide what to do and that he wantedthem back the next morning when he would tell them what to expect.The fol-lowing morning all 12 men reported in front of the office at the usual hour of7 o'clock and stood around waiting to be put to work.Following a considerable period of disuse, the time clock at the office had beenrepaired and was again put into use this morning.Beasley had been supplied withor had prepared a list of the names of those to be returned to work,and withthis in his hand came outside and began making his selections,sending the menin one at a time to be given clock numbers and to receive instructons as to the useof the clock.The testimony of the men who were assembled waiting to be putto work as to what, if anything,Beasley saidto them thatmorning,is not clear.It is to be expected that he would have had some remarks to make,and althoughthe testimony of the negio laborers is silent on the subject,that of Smithart isto the effect that as he came through the gate going toward the mill, he sawBeasley talking to a group of 10 or 12 negroes.His testimony on"this subject is:I heard Mr.Beasley tell the boys that he would use what he had jobs for,but there wasn't any more contract;but [that] this was a new company andthere wouldn't be any new contracts In other words,theywould not beworking under a contract,but he would give all jobs that he had jobs for.Beasley could not recall whether he had made such a statement,but the follow-ing from his testimony lends confirmation to Smithart's testimony :I knew there was a union there. I knowed the company we had when Iworked for Stowers(Oak Flooring),there was a union, but I understoodthat when the other company come,there was no union at all, and I couldjust hire who I wanted.and again :Q Did you ever discuss labor unions with Mr. Shepherd?A.Well, No.The only time I think Mr. Shepherd or somebody, Mr. Wells,said sometimes just go ahead and hire what I want and just go in and notpay any attention to them.It is found that on the morning of January 4, 1946, Beasley made the statementthat from then on, with the new company, they would not be working under acontract, obviously meaning to convey to the officers of the Union that they nolonger were protected by "top" seu4ority.Following this statement, Beasley called out the seven men who were notofficers, sent them in to the time clock one at a time, and ignored the five whowere the officers.Concerning his method of selection, Beasley testified :Q.Da you remember how you picked out the men that you put to work?A. I just picked the big husky ones and the ones I know would work, theones I seen work myself.****** 120DECISIONSOF NATIONALLABOR RELATIONS BOARDand referring to Bodie:...lie is a good worker.Iwas going to put him to work on the ripsawwhen I got to the stage that we was running.He is a ripsaw man. He isa little fellow,wears glasses,and when I hired the men I did, a half a dozenor a dozen or whatever it was, I just picked the biggest men because I hadthese boilers to move and some cleaning up to doBeasley protested several times during the course of his testimony,that he knewonly Bodie and Byrd as officers of the Union, and that being officers did not haveany bearing on his failure to hire any of the men here involved.His reasoningand his actions do not coincide.Beasley stated that he had every intention ofhiring Bodie and Byrd for production jobs when the mill got into production;that he wanted all the old men on the pay roll,because one can do a better jobof running a mill with experienced men ; that he hiredonlythe huskiest menthat first clay;that he hired some othersthe followingweek but none of thefive with whom we are here concerned,although theywerehanging around theplant for a week or ten days after January 4, and that he had known Bodie andByrd for many years as production employees in the mill before 1942Forseveral weeks prior to January 4, Beasley had had all five of these men workingfor him at common labor jobs,moving the boilers, unloading brick, digging,etc.He knew what they could do;in fact, (luring that time,he had used Bodie,Byid and Floyd,from time to time,as gang leaders,and they, withStovall andWalker,had fully carried their share of theheavyworkThere is no evidencethat they were unsatisfactory in their performances,and from a physical stand-point,all have the apparent physical capacity to handle almost any common laborjob, that being the only kind of work then being done.Bodiedid not testify as tohis weight and height,but he gives the appearance of being about 5 feet 9 inches,and what might be termed"solidly built"He is 49 years of age and has workedat this plant from the time it was built with no record of absence because ofsicknessWillie C. Floydisan excellent physical specimen,48 years of age,weighs203 pounds and stands 6 feet 3 inches high. Except for an illness earlythis year,he too has a record of no time lost on account of illness and, as alumber stacker.with Jinimie Stovall,handled the heaviest types of timbers;Stovallis 30 years of age, weighs 197 and stands 5 feet 10 inches.He, too, hasa record of no absence from illness.David Byrd,Jr.,an old Oak Flooringemployee,is 30 years of age,weighs 180 pounds and stands 6 feet 2 inches, with anexcellent work record;he, too,was one of those Bealsey had scheduled to returnto work when production started, because he was a good worker ;Henry Walkeris about the size of Bodie,42 years of age and weighs 141 pounds.All his workat \he plant has been heavy common labor.Against these,in t situation where the physical ability of the man to doheavy work was said to be the measure of those hired, therecordreflects thecapacity of only lour of those hired.Jimmie Dee, or"Puerto Rico,"as he wascalled, according to Beasley,"was a little fellow, but he was the darndestworker you ever seen.In the warehouse so far as cleaning up, you could puthim to cleaning up, and he would out work a dozen other men." Dee was notpresent on January 4,but was hired from among a group which included thefive officers,sometime during the following week. Tom Johnson, hired January4, and something of a favorite with Beasley, was 66 years of age. Concerninghim Beasley said:"He worked around, did a little carpenter work for me, andcould do most anything-say I wanted some sawing and hammering-piddledaround in the mill, so I just left him on because I had a lot of that to do."Curley Sankey, hired January 4, was a cripple incapable of heavy work, who hadbeen employed as a stacker,with Jimmie Dupree as his team mate.Neither MONTGOMERY HARDWOOD FLOORING COMPANY, INC.121of these men handled heavy timbers, but stopped their stacking when the lighterboards were not available.Dupree suffered from a back ailment that kept himfrom heavy work.The selection on January 4 of three men out of the seven, who obviously wereincapable of performing the heavy work required to be done, at the same timeleaving five clenily qualified men, two of whom were employes of many years'standing and well known to Beasley, does not square with Beasley's statementthat he "just picked the big husky ones."H F. Shepherd, the president of Respondent, testified that he did not give Beas-ley any instructions as to whom he should or should not hire at the beginning ofbusiness on January 4, but simply told him to hire whoever was best suited todo the job at handHe stated that no consideration was given to the unionuienibeiahip or affiliations of any of the employees and that the matter of unionmembership was never discussed by him with his subordinates nor were anyinsti actions given to them with reference to their conduct toward the employeesconceunng union affiliations or activitiesWhile this may be technically correct, it is not controverted thaton the morningof January 4, when it became obvious to the Union's officers that they were beingintentionally ignored, Byrd communicated that fact to Ingalls, the Union'sbusi-ness representative.Ingalls visited the plant immediately, remained a few min-utes and then informed the men that he would have to see Shepherd before hecould do anythingLater in the clay. Ingalls advised the men at the union hallthat lie had seen Shepherd but that nothing could be done about a contract untilShepherd had talked with Wells 4It is further to be noted that Charlie Johnson, the night watchman, in testify-ing concerning a conversation with Beasley on January 7, quoted Beasley as say-ing that "it may come a vote again but the, first one that voted for it would bethe first one cut off."Beasley also tended to confirm conversations of this sortwith Shepherd and/or Wells on the same subject when he stated : "They wasgoing to hold an election ; that was sometime in the first part of January, and seeif the men wanted to belong to it. I looked for the election every day while I wasthere, but it never did come.The union men was out there, but he says he isgoingtolet them decide for themselves "All these elements lead to the conclusion that the contract and its provisions,especially as pertained to the top seniority of the officers were well known toBeasley on the morning of January 4 when he made his selections and that he wasunder instructions to give no consideration to the status of the five men hereinvolved, as officers of the Union.The professed ignorance of Beasley, Smithart and Stowers as to the provisionsof the contract and the identity of the union officers taxes one's credulity.Thesemen, with the possible exception of Smithart, were responsible for all employmentat the time when lay-offs were taking placeIt is as difficult to believe that Bodie,Byrd, Floyd, Stovall and Walker were retained through all the lay-offs by merecoincidence, as it is to believe that out of the 12 amen available on themorning ofJanuary 4, these 5 men were the only ones denied employment, through nothingmore than coincidenceBodie and Byrd admittedly were known to Beasley asunionofficers ; Floyd had been made the subject of banter by Beasley over hisposition as president of theunion; Bodieand Stovall had signed the contract, anda notice explaining scone of its provisions, signed by them, had been on the bulletinborn dWalker had been recalled from a lay-off because he was Financial Secre-tary and entitled to top seniority. From these factual elements, together with the4 Ingalls was not available to testify.This hearsay testimony was offered and receivede ithout objection and is accepted as credible evidence. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDothers already recited, it is therefore found that Beasley, on January 4, was welladvised as to the identity of all the union officers and the contractual provisiongiving them "top seniority," and that these 5 men constituted that group.The provisions of the contract admittedly had terminated with the transfer ofthe property following the close of business on January 3, and Respondent wasunder no obligation to furnish employment to these five men merely because theywere officers of the Union, nor was Respondent obligated to hire any men forwhom it did not have employment available.But it has now been firmly estab-lished that when an employer has employment available for which he intends tohire persons, he may not refuse employment to an otherwise qualified applicantmerely because such applicant is identified with or has been enggaed in activitieson behalf of a labor organization.5That is the charge of this complaintHere, there was employment available ; the Respondent did, in fact, fill thatemployment by hi ring other persons in addition to the seven selected on January 4,notwithstanding that each of these here involved was fully qualified for suchjobsThe employment records disclose no men hired on Saturday, the 5th ; onMonday, the 7th there were three laborers hired; on Tuesday, the 8th, employmentwas given to two brick masons and one laborer ; on Wednesday, the 9th, therewere no hires; and on Thursday, the 10th, five more laborers were employed.Oneach of these days, the members of this group were present e and in the customarymanner of presenting themselves at the plant waiting to be called, were applyingfor the available jobs.They were not strangers to Beasley and their qualificationswere known to him In short, no reason has been disclosed why they or at leastsome of them should not have been selected on January 4 and on the succeedingdays when they were present and employment was availableWith all the elements to induce employment of these former employees of thepredecessor company present, Respondent has made no showing nor given anypersuasive reason for their non-employment other than that they just were nothired.The background picture and the fact that the officers and only the officersfell into this group, give a basis for a premilinary assumption that their treat-ment stemmed from their status as officers.Willie C Floyd, President of the Union, who impressed the undersigned as asincere and straightforward witness striving to relate his experiences to the bestof his ability, testified that, on the morning of January 4, as the others were beingcalled out of the group, he went over, stood by the clock not far from Beasleyand watched the others punch in ; that Beasley had a list from which he calledoff the names and that :... I went in and seed what happened. I went in and stood right at theclock and seed how he showed them how to punch the clock, and he showedthem all how to punch the clock and I was standing up there, and I asked himabout myself, and he says, "No, I can't put you to work.They held a- meet,ing last night, and I have a list of the mans what they give me to pick towork."That is what he told me.Beasley was not questioned as to this specific incident, but in view of his othertestimony concerning the absence of any instructions from Shepherd or Wellsas to who should be hired, and his consistent denials of all other conversationsattributed to him, it is assumed he would have denied this, also.However, it isfound that the incident took place substantially as related by Floyd.Charlie Johnson, the night watchman, testified that Beasley frequently cameto the plant at 6: 30 a. m. and as Johnson was preparing to leave, often talkedsN. L R B. v. Waumbec Mills, Inc.,114 F. (2d) 226 (C.C. A. 1).e Except Walker who did notreturn to the plant after January 9. MONTGOMERY HARDWOOD FLOORING COMPANY,INC.123to him on various subjectsOn January 7, according to Johnson, Beasley, duringthe course of such a conversation. remarked that they had "cut off" all the unionofficers.Although Beasley denied this, Johnson's testimony is creditedOn thesame day. in a similar conversation with Toni Johnson, hereinbefore referred to,Beasley, according to Johnson, remarked that he would like to take back all theold men but would not take back the union officers, specifically naming Bodie andByrd, because they would make trouble for him. This statement, too, was,denied by Beasley, but is credited nevertheless.In my opinion, the foregoing facts alone justify a finding that the failure to.hire these men on January 4 and subsequent days, was intentional and grewout of their official positions in the Union.However, it is the testimony of Bodie,Byid, and Floyd that on January It. Bodie, becoming impatient, announced tothe others that lie intended to ask Beasley why they were being ignored ; thatBodie, Byrd, and Stovall approached Beasley and that Bodie, acting as spokes-man made his inquiry. Byrd describes the incident as follows :Will says, "Mr. Beasley, how come you have us keeping coming back outhere and don't put us to work?"Mr. Beasley said, "Well, Will, I am goingto tell you.You all are union officers, and they don't want the Union inhere, and if we get rid of the Union officers, we can break up the Union."According to all the witnesses to this incident, Beasley was called away bySmithart almost as soon as this statement was made, and they had no oppor-tunity to talk ,to him about it further, but having received this information, theydecided to quit reporting to the plant and to do something about seeking employ-inent elsewhereFloyd testified that he had left the group for a few momentswhen this incident occurred, but that on his retuin, the others related it to him.Beasley denies marking any such satyment or having any conversation with Bodieat any time during this period, beyond greeting him and the other men at thebeginning of the days. It is a bold and unusual statement to come from onewho is familiar with the limitations imposed on employers by the Act, but thecorroboration is so complete and convincing from generally credible witnesses,that Beasley's denial is not accepted and it is found that such statement wasmade substantially as recited by Byrd.On the basis of the foregoing it is found that on January 4, 1946, when Re-spondent had employment available or in immediate prospect for more thanseven laborers, Bodie, Byrd, Floyd, Stovall and Walker were present applyingfor such employment,' that they and each of them were fully qualified for andcapable of performing the work required in the employment then available andwere known to be so by Beasley, acting for Respondent ; that on that date andat all times thereafter except as hereinafter noted, they and each of them were'Contrary to the usual conception of applying for jobs, the Board witnesses testified andit is found that in ciicmnstances such as these,where a crew is being put together,negroesdesiring the ordinary laborer jobs do not personally approach the boss and ask for jobs, butgenei ally join or form a group near the office,and there make themselves available forselection by the foremanIt is a procedure not unlike the shape-up that is familiar incertain heavy industries in the eastern metropolitan areas. In this case, the 12 employeesreleased by Oak Flooring on January 3 were at hand in such a group on January 4, at therequest of Beasley.The rejected officers, receiving no contrary instruction or advice, cointinned the practice until January 11Since it has been found that the discrimination beganon January 4, they were entitled to continue to hold themselves available to Respondentfor a reasonabletimethereafter,notwithstanding the probability that all of then mighthave been able to find employ rent elsewhere almost immediately.While they did not spe-cifically and individually apply for jobs with Respondent during the period immediatelyfollowing January 4, their presence in front of the office each morning was, of itself, anappheation and was regarded by Respondent as such hADECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied and refused such employment by Respondent for the sole reason thatthey, as a group, constituted the officers of the Union, for the purpose of dis-couraging membership in the Union e_The discharges of Bodie and Stovall on 'March 11, 1946On January 26, Beasley was hospitalized and since that time has been in-capacitated.Actual production operations did not get under way until severalweeks later.On January 28, 1946, J. D. Cullifer was employed as yard foremanand lumber inspector.As yard foreman, Cullifer had charge of hiring anddischarging all yard employees.On February 11, 1946, Harry C Bowman wasemployed to take Beasley's place as general superintendentDuring this periodand until some elate in April, Smithart continued in a supervisory capacity inthe mill.For a number of years, there has been an unwritten rule among the milloperators located in the vicinity of Respondent's plant, to respect each othersemployment and discourage shifting of employees from mill to mill withoutformally terminating their employment in one mill before going to another, byrefusing employment to men who are still on the active pay roll of one of theirneighbors unless it is shown that such an applicant has been released or that thetermination of his employment is not objectionable to the mill in which he hasbeen working.Such a determination may be made either from a written release,on a telephone call or may be based entirely on the knowledge of the person towhom the application is made.This is not an inflexible rule and on occasionsmay be overlooked or forgotten and is not applied where the applicant comes fromsome industry other than the near-by lumber mills, but is nevertheless a preceptin the industry which is more generally observed than otherwise.Following Bodie's conversation with Beasley on January 11, which fell onFriday, Bodie, Byrd and Stovall did not thereafter continue to go to the plant inthe mornings waiting to be put to workWalker had abandoned this practiceon January 9, but Willie Floyd continued to go out intermittently until Jiu'uary22.°The Bradley Lumber Company, which is next door neighbor of Respondent,8It is the uncontradicted testimony of Flood and others that the Union has ceased toexist at the plant because of the non-employment of its officers and because of fear of dis-charge if union activities should be resumedNone of the former members now pay duesand no meetings have been held since January 4, 19469Except that considerable attention was paid to it in the hearing, the following incidentloses importance in view of the fact that the only supporting evidence which might lendmateriality to it is discredited.On January 22, 1946, Floyd and Stovall went to the plant(luring the morning.At that time, Stowers, with the aid of a group of laborers, wasattempting to dismantle a heavy piece of equipment referred to as the "re-saw", preparatorytomoving it to the plant at Evergieen, Alabama.Floyd and Stovall approached thisgroup and stood around watching the work, occasionally talking with some of the laborerswho were thereShortly after they made their appearance, Beasley came up to assistin directing the work.He spoke to Floyd and Stovall by way of greeting and no more.Stovall and Floyd remained on hand for several hours and then getting tired of standingaround,walked away toward the Bradley Lumber Company mill. After they had gonesome distance, one of them looked around and observed Beasley waving his hand in theirdirection, at the same time laughing, in which Stowers joined.Hezikah Rives, one ofthe original 12 who constituted the laborer gang at the close of the business of January 3and who was re-employed on January 4, testified that he was present on January 22, inthe gang working on the re-saw, and that when Floyd and Stovall walked away Beasleysaid, "Boys, see what the Union has done to those boys. The Union has got them NA alknig onthe streets," whereuponBeasley andStovall burst out in laughter and were joined byCarley Sankey, one of the physically incapacitatedlaborersemployed by Beasley on themorning of January 4. Both Stowersand Beasley denied havingparticipated in thisincidentRives' testimony,in general,is so at variancewith the weightof the testimonygiven by otherwitnessesproduced by the Board, in its pertinent detail as tothe over-all MONTGOMERY HARDWOOD FLOORING COMPANY, INC.125does not operate on Saturday.The following Tuesday, January 15, Bodie wenttowork for Biadley Lumber Company, and continued there until a short timebefore the hearing, with a single break which occurred on March 11, 1946.OnJanuaiy 22, 1946, Floyd and Stovall visited the plant and after standing aroundfor several hours watching a gang move some heavy machinery, without beingput to work, went to Bradley Lumber Company where they were immediatelyhired as lumber stackersFloyd worked only until January 25, when he wascalledaway bya series of deaths in his immediate family and before he couldreturn to work, became ill and was incapacitated by influenza until the middle ofApril.At the end of his convalescense, although his job was still available tohim at Bradley Lumber Company, his nephew who was then employed by Respond-ent, arranged to get him a job at Respondent's plant.On April 24, 1946, he wentto work for Respondent and is still employed there.On Saturday, March 9, 1946, Bodie and Stovall, who were then in the activeemploy of Bradley Lumber Company, went to Respondent's mill which, unlikeBradley, operated on Saturday, and there saw Cullifer, the yard foremanCulli-fer had not, before his employment on January 28, been identified with the millunder any of its previous ownerships and was not acquainted with any of theformer employeesBodie and Stovall asked Cullifer for jobs and told him theywere lumber stackers and former employees of Oak FlooringAccording to theirtestimony, Cullifer asked them if they belonged to the UnionTheir reply wasthat they had belonged to the Union when they were with Oak Flooring but thatthey understood the Union had gone out of existence with the transfer to the newowners, whereupon, according to them, Cullifer replied "That is right up my alley."He then told them to report the following Monday morning for work, but neglectedto ask where they had been last employedOn Monday morning when they re-ported, Cullifer turned them over to Hezikiah Rives and told him to take themback to the yard and show then what to do. Rives, who had been one of theirco-workers with Oak Flooring, knew they were experienced and showed them itplace to work whereupon they started in at the lumber stacking job. A fewminutes later Cullifer returned, got their names and social security numbers fromthem and left.There is considerable testimony that after they had been on thejob about half an hour, Cullifer and Snuthart passed the stack where Bodie andStovall were working; that Smrthart glanced in their direction ; that the two mencontinued on for some little distance, then stopped, and that Smithart was seento take a book out of his pocket and consult it with Cullifer, after which he andCullifer returned and again passed the stack on their way toward the nnill. Itwas apparently intended by this testimony to infer that Snnthart, knowing thatBodie and Stovall had been active members of the Union with Oak Flooring, hadconsulted some sort of a memorandum book on the subject and advised Culliferthat these men were union members and officers and should be discharged.Cullifer testified that he remembered the incident and that the topic of con-versation had nothing to do with the employees but rather with some lumberwhich Smitbart thought was not up to specifications and should be rejected, butwhich Cullifer, in his role as lumber inspector, was called upon to accept underthe rules of the Lumber Association.He explained that the book they had con-sulted was not one which Smithart had but one which he himself carried withhim and contained the inspection rules of the Lumber Association.At the hear-ing Cullifer displayed the book in question in connection with his testimony.picture and so out of line with any other testimony offered, thatit isnot felt a finding of amaterial fact of this nature, uncorroborated and denied by thepersonsinvolved. can hejustifiedFor this reason. Rives' testnnony is disregarded here andno finding inconnectionv ith this incident has been made. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDHe further stated that, although the two employees were not then discussed, on _the way back to the mill, Smithart mentioned, "I see you have got two of the oldmen out there," and on further inquiry from Cullifer, identified than as JimmieStovall and Will Bodie, but no furtherSmithart, however, denied having madeany such remark and was unable to identify the occasion, saying that he, tookmany such walks with Cullifer when he had complaints to make about the lumberbeing furnished him for processing into flooring.Nothing in the testimony of either Bodie or Stovall tends to establish the natureof the conversation between Cullifer and Smithart, and in view of Cullifer's testi-mony which is accepted as credible, there is no evidence of probative value tend-ing to establish any element of an unfair labor practice in this incidentAccording to Cullifer, when he left Smithart he went into the mill where hereported to Bowman that he just acquired two likely looking, experienced lumberstackers.Bowman asked him where they had previously been employed, where-upon Cullifer told him that he had neglected to inquire.Bowman instructed himtomake inquiry and if these men were employees of some of the neighboringmills, to let them go 10Thereupon, Cullifer returned to Bodie and Stovall andasked them where they had been workingWhen they told him they were fromBradley Lumber Company, Cullifer advised them he could not employ thembecause the Respondent did not engage in taking away their neighbors' employ-ees.He ordered them to quit work, took them to the office, and had the officemanager pay them for 1 hour of work, whereupon they were dismissed. It isCullifer's testimony that he told the men that if they would get releases fromBradley he would put them back to work. It is the testimony of the men them-selves that nothing was said about releases and that they immediately wentback to Bradley, resumed their old employment and kept it until some subsequenttime when they left Bradley for reasons not pertinent to this controversy.Whether they were told that they could return to work if they got releasesfrom Bradley is not deemed material here, although, when they were paid offafter 1 hour of work and dismissed, each was handed an identical memorandumas follows:3/11/46.Will Bodie(Jimmie Stovall) came to us for a job, we did not know hewas an employee of Bradley Lbr. Company.When we learned of this factwe paid him off and told him we did not want any of Bradley Lbr. Co.employees as it would cause hard feelings between the two companies.(S'gned)MocrGWu;Rl Hnwn FLG. Co,W M Mozart,OffMgr.Both men testified they were sure theycould haveobtained releases if theyhad asked for them, but they did nothing about it and the record is silent as towhether they ever advised Bradley of their experience or passed on the memo-randa to(heir foreman at Bradley.In all the circumstances surrounding thisincident,admitting that Cullifer,to whom they were strangers,inquired whetherthey were members of the Union,there still is no substantial evidence of a dis-crimination.They told him before they were hired that they had been membersof the Union in Oak Flooring.He hired them neverthelessThere is no evi-dence to support even an inference that Cullifer was influenced to dischargethem by something Smithart said, and no suggestion that Bowman promptedthe discharge for any reason other than the mutual understanding concerningtoThereis no evidence of anti-union biason the partof Bowman,but on the contrary, theindication is that Bowman would not tolerate interference by any of the supervisors in theunionactivities of the employ ecs. MONTGOMERY HARDWOOD FLOORING COMPANY, INC.127raids on neighbors'employeesIt is found, however that while the so-calleddischarge of these men on March 11,1946, was solely because they were thenon the active pay-roll of Bradley Lumber Company, as a result of which theywere immediately released after such fact was discovered,in keeping with thecustom among the mills,they never were,in fact, hired or offered employmenton this occasion,and theincident carries no legal significance in arriving at adetermination of their present status.General CommentThe record reflects numerous conflicts in the testimony, most of which hereto-fore have been dealt with.There are numerous minoi conflicts, or conflicts onnon-material factors which have not been disposed of since the matters involvedwould not affect the findings herein made. They have not been ignored but donot warrant extended treatmentThe complaint charges Respondent with committing, authorizing, instigatingand acquiescing in statements and activites, through Beasley, Stowers and Cul-lifer, chscouraginE activities on the part of its employees for the purposes ofcollective bargainingThe proof reflects that Stowers at no time representedRespondent to the extent that it can be held to account for his actions, nor doesit reflect substantial conduct of that character on his partConcerning Cullifer,the most that can be found in the record pertaining to his conduct is that onoccasion lie has asked applicants for employment whether they belonged to aunion.In accordance with established Board rulings, this is found to becoercive in nature.The conduct of Beasley has already been reviewed andfound to have interfered with, restrained and coerced the employees in theexercise of the rights guaranteed them in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, which havebeen found to interfere with, restrain, and coerce employees of Respondent inthe exercise of the rights guaranteed them in Section 7 of the Act, occurring inconnection with its operations as described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYHaving found that respondent has engaged in certain unfair labor practiceswithin the meaning of the Act, it will be recommended that it cease and desisttherefrom and take the affirmative action hereinafter set out, which willeffectuate the purposes of the Act.Itwill be recommended that (1) Respondent offer to Will Bodie, JimmieStovall and Henry Walker, immediate employment in its plant at Montgomery,Alabama, consistent with their respective experiences and skills as demonstratedby their previous employment with the Montgomery Oak Flooring Company,the predecessor of Respondent, with all rights of seniority and other privilegesthat would have accrued had they been offered and had they accepted employmentfrom Respondent on January 4, 1946; (2) that Respondent make whole saidWill Bodie, David Byrd, Jr., Willie C. Floyd. Jimmie Stovall, and Henry Walker,for any loss of wages they may have suffered between January .4, 1946, and thedates of the respective offers of employment to be made to them by Respondent733 242-47-vol 72-10 128DECISIONSOF NATIONALLABOR RELATIONS BOARDor, in the case of Willie C. Floyd, to April 24, 1946, less their net earnings," ifany, during such period, with the following exceptions: (a) back pay for WillieC Floyd shall not be computed beyond January 25, 1946, on which day he begana necessary absence from all work due to deaths in his family, and his ownsubsequent illness from which he did not recover sufficiently to engage in anyemployment until the date of his employment by Respondent on April 24, 1946;(b) back pay for David Byrd, Jr, shall be computed up to the date when beobtained his present employment which he stated on testifying, is more attractiveto him financially than employment with Respondent, and; (c) back pay forHenry Walker will not be computed between January 10, 1946, and the date inthe last week in January xi hen he took employment with the A. A C FertilizerCompany in Montgomery for the reason that clueing this period lie made noeffort to obtain employment, withdrew himself from the labor market of Res-pondent. and devoted himself to his personal affairs at home.Pei iods of idleness experienced by the above-named peisons between January 4and the date when the offer of reinstatement shall be made, shall not be consideredfor the purpose of computing back pay where the person to whom such paymentis to be made shall have failed, after a reasonable time, to make reasonableefforts to obtain employment elsewhere, to have kept current with the localoffice of the United States Employment Service, a proper registration, or, havingtaken other employment, has thereafter voluntarily terminated it to seek em-ployment elsewhere or for any other reason ; but full credit shall be given fortime lost by therm by reason of involuntary lay-offs froii other employment whichthey had taken during the period above referred to, provided they promptly re-newed their USES registration following such lay-offs or otherwise made promptefforts to secure other employment. In this connection, however, it is found thatthe period between January 4, 1946, and January 11, 1946, shall not be excludedfrom such computation except as to Henry Walker, to whom the applicable dateshall be January 9, 1946, since that period was directed to their efforts to obtainreemployment from RespondentItwill also be recommended that Respondent post appiopriate notices inconspicuous places in its plant in conformity with the form of notice attachedhereto as "Appendix A" and made it part of this report. Because the over-allattitude of Respondent as reflected by the record is such as to indicate that thereis danger that Respondent may at some later date undertake other means pro-scribed by the Act to interfere with, restrain, and coerce its employees in theexercise of the rights guaranteed in Section 7 of the Act, the notice herein re-ferred to has been so drafted as to include a commitment by Respondent thatitwill not in any manner interfere with, restrain, or coerce its employees in theexercise of such rights.The fact has not been ignored that on January 4, 1946, there were 12 applicantsfor employment and only 7 Wien hired, and that there is a possibility thateven without discrimination, under the basis of selection described by Beasleyin his testimony, some of these officers might not have been given employmenton that day; however, the discrimination took place against them as a groupand not as individuals, and it is not felt that it is the function of this Trial Ex-aminer or of the Board to attempt to determine which, if any, of these officers"By "net earnings"ismeant earnings less expenses, such asfor transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company, 8 N LR B 440 Monies received for work performed uponFederal, county, municipal, or other work-relief projects shall he consideredas earnings.SeeRepublic Steel Coi pomatioir v N L RB, 311 U S 7 MONTGOMERYHARDWOOD FLOORING COMPANY,INC.129would have been denied employment in any event had there been no discrimina-tion.It is therefore found that the disciimmation was practiced against allof them and must be considered without reference to such speculative possibili-ties since all appear to be and are found to have been equally capable of perform-ing the labor required of the employees hired on that morning.The uncertainties,if any such exist, are of Respondent's creating. It, not the Board, must acceptthe responsibilities created by them.On the basis of the foregoing findings of fact and upon the entire record here-in, the undersigned reaches the following :CONCLUSIONS OF LAW1. International Woodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act2.Respondent, by interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire of Will Bodie, David Byrd, Jr,Willie C Floyd, Jimmie Stovall, and Henry Walker, thereby discouraging mem-bership in the International Woodworkers of Ameiica. CIO, Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act4 The aforesaid unfair labor practices are unfair labor practices affectingcommeice within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Montgomery Hardwood FlooringCompany, of Montgomety, Alabama, its officers, agents, representatives, suc-cessors, and assigns shall :1.Cease and desist from(a)Discouraging membership in International Woodworkers of America, CIO,or any other labor organization, by refusing to hire any qualifiedperson or dis-criminating in any manner in regard to the hire of any qualified person, becauseof his niembeiship in or activity on behalf of any labor organization;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form, join or assist Inter-national Woodworkers of America, CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act ;(a)Offer to Will Bodie, Jimmie Stovall, and Henry Walker, immediate em-ployment at its plant at Montgomery, Alabama, consistent with their respectiveexperiences and skills, with all rights of seniority and other privileges that wouldhave accrued had they been offered and had they accepted employment fromRespondent on January4, 1946.(b)Make whole the said Will Bodie, David Byrd, Jr, Jimmie Stovall, andHenry Walker, together with Willie C Floyd, for any loss of pay they and eachof them may have suffered by reason of the discriminations against them, bythe payment to each of them of such sums of money as would equal that which 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey respectively would have earned in the normal course of employment in theoperations of Respondent from the date of the discrimination.to wit: January 4.1946,to the date of the offer of reinstatement or actual reinstatement,less theirrespective net earningsduringthat period,all to be computed in accordance withthe In ovisions set forth in Section V of the foregoing Intermediate Report entitled"The remedy."(c)Post at its plant in Montgomery, Alabama.and in itsyardat the plant,in places where notices of interest to employees usually are posted,copies of thenotice attached hereto marked"Appendix A."Copies of said notice,to be fur-nished by the Regional Director for the Fifteenth Region, shall, after being duly -signed by Respondent,be posted by it immediately upon receipt thereof andmaintained for sixty(60) consecutive days thereafter.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, orcovered by any other material ;(d)Notify the Regional Director for the Fifteenth Region in writing, withinten (10)clays from the date of the receipt of this Intermediate Report, what stepsRespondent has taken to comply with the foregoing recommendations.It is further recommended that unless on or before ten (10)days from thedate of the receipt of this Intermediate Report,Respondent has notified saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring Respondentto take the action aforesaid.As provided in Section 33 of Ai title II of the Rules and Regulations of theNational Labor Relations Board,Series 3. as amended,effective November 27,1045,any party or counsel for theBoardmay, within fifteen (15) days from thedate of the entry of the order transferring this case to theBoard,pursuant ti>Section 32 of Article 11 of said Rules and Regulations file with the Board.Rochanibe:iuBuilding,Washington25,D. C,an original and four copies of astatement in writing,setting forth such exceptions to this Intermediate Reportor to any other part of therecordor proceeding (including rulings upon allmotiolis or objections)as he relies upon,togetherwith theoriginal and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief,the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board,request thereformust be male in writing to the Board within ten (10) clays from the date ofthe order transferring the case to the BoardAny party desiring to submit abrief in support of the Intermediate Report shall do so within fifteen(15) daysfrom the date of the entry of the order transferring the case to the Board, byfiling with the Boaid an original and four copies thereof, and by immediatelyserving a copy thereof upon each of the other parties and the Regional Director-s N. DEN HAM,Trial ExaminerDated August 7, 1946.APPENDIX ANoTTCE To ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will notin any manner interferewith,restrain or coerce our employeesin the exercise of their rights to self-organization, to form labor organiza- MONTGOMERY HARDWOOD FLOORING COMPANY,INC.131tions, to join or assist INTERNATIONAL WOODWORKERS OF AMERICA,affiliated with the C. I. 0., or other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.We will offer to Will Bodie, Jimmie Stovall, and Henry Walker, immediateemployment consistent with their respective experiences and skills at ourplant in Montgomei y, Alabama, with all rights of seniority and other privi-leges which would have accrued to them had they been offered and had theyaccepted employment from us on January 4, 1946.We will make whole Will Bodie, David Byrd, Jr, Willie C. Floyd, JimmieStovall and Henry Walker, for any loss of pay they may have suffered byieason of our discriminatory refusal to provide them with employment onJanuary 4, 1946, between said elate and the date of our offer of reinstatement,or in the case of Willie C. Floyd until his reemployment by us on April 24,1946, less their net earnings during that period as defined by the Trial Exam-iner in his Intermediate Report issued herein; such loss of pay will be com-puted in accordance with the formula laid down by the Trial Examiner in hisIntermediate Report above referred to, in the Section thereof entitled "Theremedy," a copy of which Intermediate Report is on file in our office and opento inspection by any. interested party during reasonable business hours.All our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminate inregard to hire or tenure of employment or any term or condition of employ-nlent against any employee because of membership in or activity on behalfof any such labor organization.MONTGOMERY HARDWOOD FLOORING Co,By ----------------------- --------------(Representative)(Title)Date ------------------------This notice must remain posted for sixty days from the date hereof and mustnot be altered, defaced, or covered by any other material.